Citation Nr: 0901021	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-06 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from February 1, 2006 to 
March 9, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active military service from March 1965 to 
March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision of the Medical 
Administration Service (MAS) (also known as the Business 
Office) of the Memphis, Tennessee, Department of Veterans 
Affairs Medical Center (VAMC) which denied the appellant's 
medical treatment reimbursement claim for the period from 
February 1, 2006 to March 9, 2006.  

In June 2008, a videoconference hearing was held between the 
Nashville, Tennessee Regional Office (RO) and the Board in 
Washington, DC before the undersigned Acting Veterans Law 
Judge who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file.

During that hearing, the appellant raised the matter of 
service connection for paralysis of a vocal cord secondary to 
the service-connected cerebral vascular accident (CVA).  
Review of the evidence of record reveals that service 
connection for loss of use of the voice was denied in a June 
2007 rating decision, but that rating action was not appealed 
by the veteran.  The testimony may be considered to be a 
request to reopen that claim.  The matter is referred to the 
RO for appropriate action.

The appeal is REMANDED to the MAS via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary in 
the current appeal.  Accordingly, further appellate 
consideration will be deferred and this case is REMANDED to 
the MAS/VAMC for action as described below.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants of the information and 
evidence necessary to substantiate their claim as well as 
assist claimants in making reasonable efforts to identify and 
obtain relevant records.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  After 
careful review of the MAS file and the regular claims file, 
the Board is of the opinion that further development of the 
record is required to comply with VA's duty to notify the 
appellant of the information necessary to substantiate his 
claim as well as the applicable laws.

The appellant asserts that he is entitled to reimbursement or 
payment by VA for the cost of unauthorized private medical 
treatment at St. Francis Hospital between February 1, 2006 
and March 9, 2006.  The appellant was not adjudicated 
service-connected for the stroke residuals during that time 
period; service connection was subsequently granted, 
effective March 16, 2006.  See Argo v. Derwinski, 2 Vet. App. 
509 (1992).  As such, his claim was adjudicated under 
38 U.S.C.A. § 1725.  See also 38 C.F.R. § 17.120 (VA may 
reimburse veterans for unauthorized medical expenses incurred 
in non-VA facilities for service-connected disabilities or 
for a non-service-connected disability when these services 
are rendered in a medical emergency and VA or other federal 
facilities were not feasibly available).

Review of the evidence of record reveals that the MAS never 
sent a VCAA letter to the appellant.  Thus, the appellant was 
never informed of the evidence and information necessary to 
substantiate his claim for reimbursement of unauthorized 
private medical treatment.  Moreover, neither the February 
2007 Statement of the Case (SOC), nor any other 
correspondence sent to the appellant, provided notice of all 
of the applicable laws and regulations pertinent to his 
claim.  See 38 C.F.R. §§ 19.29(b), 19.31 (the statement of 
the case is required to contain "[a] summary of the 
applicable laws and regulations . . . and a discussion of how 
such laws and regulations affect the determination").  In 
addition, 38 U.S.C.A. §§ 1725, 1728 were revised effective 
October 10, 2008, and the appellant should be supplied with 
the revised criteria.

Under the above circumstances, the Board is of the opinion 
that to proceed with a decision at this time would be 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this regard, VA has not provided him 
with any notice, including citation to the applicable laws 
and regulations, regarding what is needed to substantiate his 
claim.  As the Board cannot rectify this procedural 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development. 

Furthermore, the Board finds that the evidence which is 
currently of record is not adequate to allow resolution of 
the appeal.  The appellant contends that he suffered a brain 
stem stroke which necessitated emergency care and that no bed 
was available at a VA facility for transfer.  It appears that 
the veteran had essentially two distinct periods of 
hospitalization.  He was initially admitted to a private 
facility on January 24 or 25, 2006, on an emergency basis for 
a stroke.  He was later transferred within that private 
facility on February 1st, 2006 for rehabilitation treatment.  

During the hearing held in June 2008, the veteran's spouse 
indicated that there had been a payment by the VA of the 
emergency portion of the veteran's bill.  The Board notes, 
however, that payment of a claim for the period from January 
24-31, 2006 is not documented in the VA MAS file.  The MAS 
may have granted the appellant's medical treatment 
reimbursement claim for the period from January 24, 2006 to 
January 31, 2006, as this initial period of hospitalization 
was presumably based on both the emergent nature of the 
appellant's condition and the unavailability of a bed in a VA 
facility.  The bed unavailability is documented in the 
evidence of record, namely an "Interfacility Transfer" note 
dated January 25, 2006, that shows a case manager at St. 
Francis Hospital named 'Jimmy' had contacted VA about a 
transfer and was told that there was no bed for a transfer.  
Subsequently, no VA bed was available for transfer on January 
27th, January 30th or January 31st.  In order to allow 
appellate review, however, the Board concludes that 
additional documentation is required with respect to what 
portion of the veteran's hospital expenses from January 2006, 
if any, have already been paid by the VA.  

The Board also notes that appellant's spouse testified at the 
June 2008 videoconference hearing that personnel at St. 
Francis had been in contact with VA on multiple occasions 
trying to transfer the appellant.  The appellant's spouse 
further testified that the St. Francis business office would 
have documentation of this.  VA is therefore on notice of 
records that may be probative to the claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

The Board also notes that it appears that the VA does not 
have records from the entire period of hospitalization from 
February 1, though March 9, 2006.  For example, there is a 
report of a CT scan of the veteran's head dated in February 
2006 which indicates that he was status post fall with trauma 
to the head.  However, other records pertaining to this fall 
are not in the claims file, so the Board is unable to 
determine whether this fall with trauma to the head 
constituted an emergency situation.  The Board also notes 
that a subsequent private treatment record dated February 23, 
2006 reflects that the veteran was seen in an emergency room.  
Obtaining all records from during the entire February 2006 
private hospitalization is required to allow review of 
whether a medical emergency was present at any time during 
the course of that hospitalization.  

In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The MAS/VAMC should obtain all of the relevant 
private and/or VA treatment and business office records not 
already of record and associate the records with the MAS 
file.

In this case, the MAS denied the appellant's claim on the 
basis that his medical condition had stabilized on February 
1, 2006, the day he was transferred to a rehabilitation unit 
at St. Francis.  The MAS, however, did not address whether VA 
facilities were feasibly available for care, such that 
transfer to a VAMC could have been safely accomplished.  It 
is not clear from the record exactly when the appellant's 
condition stabilized to the extent that he could be 
transferred to a VA facility, or whether a bed was available 
at the nearest VA facility to receive him.  The Board 
therefore finds that further development is necessary.  On 
remand, the question of when he was stabilized and whether or 
not a VA facility with sufficient bed space and appropriate 
treating capability was feasibly available to the appellant 
must be answered.

Finally, the Board notes that the medical evidence of record 
is currently divided between the MAS file and the claims 
file.  In addition, it is unknown whether the MAS personnel 
reviewed the evidence in the regular claims file.  The Board 
concludes that copies all of the pertinent evidence of record 
in the regular file must be added to MAS file and reviewed in 
connection with the determination regarding expense 
reimbursement.  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the MAS/VAMC for the 
following:

1.  The MAS/VAMC must send the appellant a 
VCAA notice and assistance requirements 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
letter must:  
(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim under 38 U.S.C.A. § 1725, and 1728 
(to include the changes made to those 
provisions effective October 10, 2008; 
(b) inform the claimant about the 
information and evidence that VA will 
seek to provide; and
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

2.  The MAS/VAMC should add documentation 
to the claims file detailing whether any 
payments have been made with respect to 
private treatment received by the veteran 
in January 2006.  Also, copies all of the 
pertinent evidence of record in the 
regular claims file must be added to MAS 
file.

3.  The MAS/VAMC should, after securing 
the necessary release(s), obtain those 
St. Francis Hospital and VA medical 
treatment records from January to March 
of 2006 that have not been previously 
secured in the MAS file.  All such 
records obtained must be associated with 
the MAS file.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the MAS file should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of the negative results, 
and should be given opportunity to submit 
the sought-after records.

4.  The MAS/VAMC, with assistance from 
the appellant as needed, should contact 
the business office and the social work 
office at St. Francis Hospital, to 
include contact with Anne Gibson, in 
order to obtain any written evidence or 
documentation of any contact between St. 
Francis and VA about the transfer of the 
appellant.  Any material obtained must be 
associated with the MAS file.

5.  The MAS/VAMC should take necessary 
efforts to document whether or not a VA 
facility suitable for treating the 
appellant's condition was feasibly 
available.  In so doing, the MAS/VAMC 
must obtain any VA records 
(administrative records, social work 
records, contact reports, etc.) 
pertaining to any attempt to transfer the 
appellant to the Memphis VAMC from St. 
Francis Hospital in February and March of 
2006.  In addition, any records 
reflecting the availability of beds at 
the Memphis VAMC from February 1, 2006 to 
March 9, 2006 should also be obtained and 
associated with the MAS file.  

6.  After the above development has been 
accomplished, the appellant's MAS file 
should be reviewed by an appropriate VA 
physician.  The physician should provide 
an opinion as to the date that the 
appellant's condition stabilize to the 
extent that he could be transferred to a 
VA facility.  

7.  Thereafter, the AMC/MAS should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim 
on appeal, with specific consideration 
given to all pertinent versions of the 
provisions of 38 U.S.C.A. §§ 1725 and 
1728 (and their implementing 
regulations.)  

In particular, the AMC/MAS should 
determine whether the appellant was, 
during the pertinent time period, an 
active VA health care participant as 
defined by the pertinent criteria, 
whether the appellant had a health plan 
contract which covered any part of the 
medical treatment, whether any of the 
claimed treatment constituted emergency 
treatment under the applicable statutory 
and regulatory provisions and when a VA 
facility was feasibly available to treat 
the appellant.  To the extent that any 
expenses are not reimbursed, the exact 
dollar amount of such expenses should be 
specified.  In reviewing the claim, the 
MAS should specifically address questions 
of whether a medical emergency existed 
when the veteran was treated for head 
trauma on February 18, 2006, or when he 
was treated for bleeding at an emergency 
room on February 23, 2006.  

9.  If the decision remains adverse to 
the appellant, he should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

